3Jn tbe Wniteb ~tates Ql:ourt of jfeberal Ql:laitns
                                       No. 17-495C
                                   (Filed July 3, 2019)
                                 NOT FOR PUBLICATION

************************
                                         *
JODY D. KIMBRELL,                        *
                                         *
                    Plaintiff,           *
                                         *
      V.                                 *
                                         *
THE UNITED STATES,                       *
                                         *
                    Defendant.           *
                                         *
************************

                                        ORDER

        On April 16, 2019, plaintiff Jody D. Kimbrell filed a motion styled as one to
"Leave and Remit Pending Actions in Outside Courts." ECF No. 64. Attached to
the motion were copies of numerous documents from two state court cases filed
against Ms. Kimbrell---one brought by the Federal National Mortgage Association
(Fannie Mae), which Ms. Kimbrell is attempting to reopen, and the other brought
by Bank of America. A few weeks later, on May 9, 2019, plaintiff filed a motion
with the same title, accompanied by two more recently filed documents from the
Fannie Mae case. ECF No. 65. Although it is not entirely clear, it appears that
plaintiff is merely seeking leave to file the attached documents. The government
did not respond to the first motion, and filed a paper indicating it did not oppose the
second motion---which it understood to be a request that judicial notice be taken of
the filings in the other cases. ECF No. 66. Accordingly, the two motions are
GRANTED, and the court will take notice of the attached documents that were
filed in the other proceedings.

       On May 25, 2019, Ms. Kimbrell filed a motion for leave to supplement the
argument in support of her effort to remove the Bank of America case to our court.
ECF No. 67. Attached to that motion was a copy of a document plaintiff filed in
that state court case, as well as copies of communications between Ms. Kimbrell and
counsel she retained for that matter. But, as more fully explained in the order
issued on June 24, 2019, Ms. Kimbrell was not allowed to file notices of removal
regarding the two state court cases, as the federal removal statute concerns the
removal of cases to U.S. district courts and not to this court. See Order (June 24,
2019) at 2, ECF No. 76; 28 U.S.C. §1441(a). Moreover, our court has jurisdiction to
hear claims brought against the United States under a money-mandating law or
contract. 28 U.S.C. § 1491(a); United States v. Mitchell, 463 U.S. 206, 216-17
(1983); Smith v. United States, 709 F.3d 1114, 1116 (Fed. Cir. 2013) ("To be
cognizable under the Tucker Act, the claim must be for money damages against the
United States, and the substantive law must be money-mandating."). A case
brought against plaintiff by another private party does not come within our
jurisdiction. As removal of the state case was not proper, Ms. Kimbrell's request to
supplement her argument in favor of removal, ECF No. 67, is hereby DENIED as
moot.t

       On June 4, 2019, Ms. Kimbrell applied for a temporary restraining order,
under Rule 65(b) of the Rules of the United States Court of Federal Claims, to
prevent the Bank of America case from proceeding in the Circuit Court of the Tenth
Judicial Circuit, in Peoria, Illinois. ECF No. 70. The basis for this motion is Ms.
Kimbrell's mistaken belief that Bank of America's case against her has been
removed to this court. As explained above, it has not, and our court lacks
jurisdiction to hear disputes between private parties. See Mora v. United States,
118 Fed. Cl. 713, 716 (2014). Nor does our court possess the power to order or
oversee state courts. See Potter v. United States, 108 Fed. Cl. 544, 548 (2013) ("This
Court, like all lower federal courts, lacks authority to review a state court's
judgments, nor does it have the authority to remedy injuries that are caused by a
state court's order."). Accordingly, Ms. Kimbrell's motion is DENIED.


IT IS SO ORDERED.




t To the extent that Ms. Kimbrell's two motions for leave, ECF Nos. 64 and 65, could
be construed as requests to remove the two state cases to this court, they would be
denied for these same reasons.
                                          -2-